Citation Nr: 1108247	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from February 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2007.  A statement of the case was issued in August 2008, and a substantive appeal was received in September 2008. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  A September 2009 VA examination reveals that he Veteran had no gainful employment since separating from service.  The Veteran asserted that his unemployment was due to his PTSD.  Specifically, he noted avoidant and arousal symptoms of PTSD, including not wanting to be around others.  In the present case, the Board finds an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

It appears to the Board that there are outstanding private treatment records.  An October 2009 VA treatment record shows that the Veteran participated in weekly psychotherapy with Rick Oliver, Ph.D.  Of record are October 2006, January 2008, and December 2008 letters from Dr. Oliver.  Updated records should be obtained before the Board can proceed with appellate review.

In light of the remand reasons stated above, the Board believes that an updated VA examination would be appropriate.  The most recent VA examination is from September 2009.  In a December 2010 statement, the Veteran's representative noted that the Veteran's PTSD has gotten worse over the years.  The Board notes that in light of the assertion that the Veteran's disability has undergone a further increase in severity, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

As noted above, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected PTSD.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b) (1).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice with respect to the TDIU claim.

2.  Request all pertinent medical records from Dr. Oliver that are not already of record.  

3.  Schedule the Veteran for a VA examination to determine the current level of severity of his service- connected PTSD.   The claims file must be made available to the examiner for review in connection with the examination.  The examiner is asked to comment upon the degree of occupational and social impairment resulting from service-connected PTSD.

The examiner should provide a rationale for any opinion provided.

4.  After completion of the foregoing, the RO/AMC should readjudicate the appeal for a higher initial rating for PTSD, for the entire rating period from May 1, 2006, to include schedular, extraschedular, and TDIU (schedular and extraschedular) consideration.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


